DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019, 04/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT



An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
8. (Currently Amended) The in-vehicle power supply device according to claim 1, wherein after a lapse of a second predetermined period following a time at which the controller detects that a voltage of the input terminal becomes lower than an input threshold voltage, that the voltage of the first output terminal becomes higher than the first load threshold voltage, and that a voltage of [[a]] the second output terminal becomes higher than the second load threshold voltage, the first switch unit and the    
Allowable Subject Matter

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
An in-vehicle power supply device comprising: 
an input terminal; a charge-discharge circuit connected to the input terminal; 
a first output terminal connected to the charge-discharge circuit via a first switch unit and a first cut-off unit; 
a second output terminal connected to the charge-discharge circuit via a second switch unit and a second cut-off unit; and 
a controller connected to the input terminal, the first output terminal, and the second output terminal, the controller being configured to control the charge-discharge circuit, the first switch unit, the first cut-off unit, the second switch unit, and the second cut-off unit, 
wherein the controller detects that a voltage of the first output terminal becomes lower than a first load threshold voltage, the first cut-off unit changes from a connected state to a cut-off state, and 
after a lapse of a first predetermined period following a time at which the controller detects that the voltage of the first output terminal becomes lower than the first load threshold voltage, the second switch unit switches from a state of higher-resistance conduction to a state of lower-resistance conduction in which a resistance level is lower than the resistance level in the state of higher-resistance conduction. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kageyama et al. (US 2015/0001926) discloses a backup power source [15, Fig. 4] for using in vehicles includes a charging circuit [26], a discharging circuit, a boost circuit [27], a capacitor [25], the boost circuit provides a first power voltage to motor 19 and a second power voltage to ECU [23, see Figs. 4-5, 9].
Kageyama et al. does not disclose:  a first output terminal connected to the charge-discharge circuit via a first switch unit and a first cut-off unit; 
a second output terminal connected to the charge-discharge circuit via a second switch unit and a second cut-off unit; and 
a controller connected to the input terminal, the first output terminal, and the second output terminal, the controller being configured to control the charge-discharge circuit, the first switch unit, the first cut-off unit, the second switch unit, and the second cut-off unit, wherein the controller detects that a voltage of the first output terminal becomes lower than a first load threshold voltage, the first cut-off unit changes from a connected state to a cut-off state, and after a lapse of a first predetermined period following a time at which the controller detects that the voltage of the first output 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/TOAN T VU/Examiner, Art Unit 2836